DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/16/2022 was filed after the mailing date of the NOA on 04/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Allowable Subject Matter

Claims 1-18 are allowed.  

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-18 as currently presented and when taken as a whole, these claims have not been found in either a single or combination of prior art patents or published literature.  Hence, claim 1 for example, has been found to be allowable in its current form, of “A mobile robot, comprising: a main body; a moving unit configured to move the main body; a communication unit configured to communicate with a second mobile robot that emits a signal; and a controller configured to: recognize a position of the second mobile robot using the signal; control the moving unit to follow a trajectory corresponding to a movement of the second mobile robot based on the recognized position; determine whether a length of the trajectory to be followed by the main body deviates from a predetermined range; and in response to a length of trajectory to be followed by the main body deviating from a predetermined range, output a control command to cause a moving speed of the main body or the second mobile robot to change, wherein the controller is further configured to continuously control the second mobile robot to follow the trajectory corresponding to the movement of the main body until the length of the trajectory satisfies the predetermined range, wherein the predetermined range is a distance range between a first distance and a second distance, wherein the second distance is longer than the first distance.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664